DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-11 and 13-21 are currently pending.  Claims 1, 2, 6, 19 and 20 are currently amended.  Claim 21 is new.

Claim Rejections - 35 USC § 112 – Rejection Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of Claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendment to claim 20, submitted November 18, 2021, obviates the previous rejection to claim 20.  Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103 – Rejection Withdrawn
RE: Rejection of Claims 1-12, 14 and 16-20 under 35 U.S.C. 103 as being unpatentable over Dang, in view of Yorukoglu and Tseng; and
Rejection of Claims 13 and 15 under 35 U.S.C. 103 as being unpatentable over Dang, in view of Yorukoglu and Tseng, and further in view of Lee:
It is noted that claim 12 has been cancelled.
It is further noted that Applicant has amended claim 1 to now require dissociating the MSCs, that have been cultured past confluence, using a dissociating agent in an amount and for a duration sufficient to cause rounding of the MSCs in the MSC-mECM, such that the rounded cells remain at least partially attached to the mECM, thereafter removing the dissociating agent from the MSC-mECM and culturing the dissociating agent-treated MSC-mECM in chondrogenic media to produce pellets, comprising round MSCs and mECM, thereby producing cartilaginous material.
It is noted that the previously cited reference to Dang cultures human adipose-derived stem cells (MSCs) to produce cartilaginous tissue.  However, Dang cultures the cells in two separate manners: (1) in a sheet formation, and (2) as a pellet culture (Dang at Microsphere-incorporated hASC aggregate formation and hASC sheet formation, page 3165).  Thus, Dang differs from amended claim 1 in that Dang does not further teach dissociating the cell sheet for further culturing in chondrogenic media to produce pellets comprising round MSCs and mECM (mesenchymal stem cell-derived extracellular matrix), wherein the pellets produce cartilaginous material.
It is further noted that Dang’s pellet culture is prepared by combining P3 cells (passage 3 cells) with microspheres and thereafter centrifuging the sample to form free-floating aggregates. The aggregates were subsequently cultured for 2 weeks (Dang at Microsphere-incorporated hASC aggregate formation, page 3165).  Dang does not 

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 now recites the following method: 
A method of preparing cartilaginous material, comprising: 
culturing mesenchymal stem cells in vitro on a cell culture substrate past confluence to produce a tissue structure comprising mesenchymal stem cells (MSCs) and mesenchymal stem cell-derived extracellular matrix (mECM); 
contacting the MSCs in the mECM (MSC-mECM) with a cell dissociating agent in an amount and for a duration sufficient to cause rounding of the MSCs in the MSC-mECM, such that the rounded cells remain at least partially attached to the mECM; 
removing the dissociating agent from the MSC-mECM; and 
culturing the dissociating agent-treated MSC-mECM in chondrogenic media to produce pellets, comprising round MSCs and mECM, thereby producing cartilaginous material.

As discussed above, the claimed invention differs from the previously cited reference to Dang.  Although Dang teaches a method for culturing human adipose-derived stem cells (MSCs) to produce cartilaginous tissue, it is noted that Dang differs from amended claim 1 in that Dang does not further teach dissociating the cell sheet for further culturing in chondrogenic media to produce pellets comprising round MSCs and mECM (mesenchymal stem cell-derived extracellular matrix), wherein the pellets produce cartilaginous material.
Microsphere-incorporated hASC aggregate formation, page 3165).  Dang does not further teach the pellet culture is prepared by dissociating a cell sheet, and further culturing in chondrogenic medium, as recited in amended claim 1.
Upon conducting an updated prior art search, the closest prior art, Motoike et al., (Stem Cell Research & Therapy (2018) 9:73, published 21 March 2018; see PTO-892), teaches methods for preparing and cryopreserving clumps (i.e. aggregates) of mesenchymal stem cells/extracellular matrix complexes, i.e. C-MSCs (Abstract).  Motoike’s Fig. 1a specifically illustrates the method for preparing the MSC aggregates, wherein confluent mesenchymal stem cells (MSCs), formed as a cellular sheet and consisting of self-produced ECM (extracellular matrix), are scratched and torn off (dissociated) and thereafter the MSC/ECM complexes are transferred to a 24-well ultra-low-binding culture plate and rolled up to form round clumps (pellets) of cells (Methods, Rat C-MSC preparation and culture, right column, page 2).  
However, Motioke differs from the instant invention in that Motioke’s method is directed to bone regeneration.  Motioke does not teach producing cartilaginous material as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633